Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145816                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JOHN TER BEEK,                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 145816
                                                                   COA: 306240
                                                                   Kent CC: 10-011515-CZ
  CITY OF WYOMING,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 31, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant city’s zoning code
  ordinance, which prohibits any use that is contrary to federal law, state law, or local
  ordinance, is subject to state preemption by the Michigan Medical Marihuana Act
  (MMMA), MCL 333.26421 et seq.; and (2) if so, whether the MMMA is subject to
  federal preemption by the federal Controlled Substances Act (CSA), 21 USC 801 et seq.,
  on either impossibility or obstacle conflict preemption grounds. See 21 USC 903.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2013                       _________________________________________
           s0327                                                              Clerk